Case 17-28116   Doc 38   Filed 02/11/20 Entered 02/11/20 16:14:21   Desc Main
                           Document     Page 1 of 5
Case 17-28116   Doc 38   Filed 02/11/20 Entered 02/11/20 16:14:21   Desc Main
                           Document     Page 2 of 5
Case 17-28116   Doc 38   Filed 02/11/20 Entered 02/11/20 16:14:21   Desc Main
                           Document     Page 3 of 5
Case 17-28116   Doc 38   Filed 02/11/20 Entered 02/11/20 16:14:21   Desc Main
                           Document     Page 4 of 5
Case 17-28116   Doc 38   Filed 02/11/20 Entered 02/11/20 16:14:21   Desc Main
                           Document     Page 5 of 5
